Per Curiam.
This case is before this court on a writ of certiorari. The. writ brings up the record of the proceedings before the state board of taxes and assessment with reference to an appeal by the city of Paterson from the valuation of property known as 197 Market street, made by the Passaic county board of taxation. In October, 1925, for the purposes of taxation for the year 1926, the assessors of Paterson valued the property at $44,500. On appeal by the owners to the county board of taxation this valuation was reduced to $35,640. The city then appealed to the state board, asking that the valuation of the property be fixed at $44,500 as assessed by the assessors of the city. The appeal was heard on November 5th, 1926, at the court house in Paterson.
The city produced the following witnesses: Francis Boyle, an assessor, who had assessed the property at -$44,500. The property fronts twenty-seven feet on Market street and has a depth of one hundred and thirty-five feet. The assessor *1069estimated the value per front foot at $1,500. This would make the assessment $40,500 for the land. The city also offered the testimony of Frank W. Furrey, a real estate dealer, lie valued the property at $2,000 a front foot. Sorren Hansen, another real estate dealer, valued the property at $2,000 a front foot. John F. Lee, another real estate dealer of thirty-seven years’ experience, valued the property at $2,000 a front foot. Jacob Silverman, a realtor, valued the property at $2,000 a front foot.
Upon the completion of this testimony counsel for the property owner moved for the dismissal of the city’s appeal on the ground that the action of the county board of taxation established a prima facie case so far as the property owner is concerned; that it was incumbent upon the city authorities to prove what was a fair sales value of the property at private sale; that they, had not asked any of the experts had the proper foundation on which to base their opinions.
The state board then dismissed the appeal and affirmed the assessment of the county board. This, in effect, was to discard all the testimony offered by the city which we think was competent. We are of the opinion that the state board erred in its action.
The assessment affirmed by the state board is set aside and the case remanded to the state board for a rehearing.